On Application for Rehearing.
By Division B, composed of Justices O’NIEDD, DAND, and BAKER.
DIVISION B.
The Director General of Railroads has applied for a rehearing. Plaintiff has applied for a rehearing on the question of allowing legal interest on the judgment from the date of judicial demand, and on the question of liability of the Western Union Telegraph Company. Plaintiff requests, however, that a rehearing on these questions be not granted unless the rehearing applied for by the Director General of Railroads be granted: Our conclusion that the Director General of Railroads is not entitled to a rehearing disposes of plaintiff’s alternative application. Our refusal of a rehearing, therefore, is not an affirmance, by the members of Section B of the court, of the doctrine on which the court has rejected plaintiffs demand for legal interest from judicial demand, according to Act 206 of 1916; nor do we affirm the doctrine on which the Western Union Telegraph Company has been declared not liable in this case. The judgment rendered against John Barton Payne, Director General of Railroads, and his successors in office, is a judgment against the newly appointed Director General of Railroads and Federal Agent under the Transportation Act (41 Stat. 456), James C. Davis, or his successors in office. The applications for rehearing are denied.